Exhibit 10.6

 

EXECUTION VERSION

 

NM MARIPOSA HOLDINGS, INC.

 

--------------------------------------------------------------------------------

 

MANAGEMENT EQUITY INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Effective October 25, 2013

 

--------------------------------------------------------------------------------


 

NM MARIPOSA HOLDINGS, INC.

 

--------------------------------------------------------------------------------

 

MANAGEMENT EQUITY INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

ARTICLE I

 

PURPOSE

 

The Plan is established in connection with the merger (the “Merger”) of Neiman
Marcus Group LTD Inc., a Delaware corporation, with Mariposa Merger Sub LLC, a
Delaware limited liability company, to become a subsidiary of the Company.  The
purpose of the Plan is to enhance the profitability and value of the Company for
the benefit of its stockholders by enabling the Company to offer Eligible
Employees, Consultants and Non-Employee Directors stock-based incentives in the
Company to attract, retain and reward such individuals and strengthen the
mutuality of interests between such individuals and the Company’s stockholders.

 

ARTICLE II

 

DEFINITIONS

 

For purposes of the Plan, the following terms shall have the following meanings:

 

2.1          “Acquisition Event” means any transaction that results in the
acquisition of all or substantially all of the Company’s outstanding common
stock by a Person other than Ares or CPPIB whether by merger, consolidation or
sale of all or substantially all of the common stock of the Company, or the sale
or Transfer of all or substantially all of the assets of the Company and its
Subsidiaries, taken as a whole to a Person other than Ares or CPPIB.  The
occurrence of an Acquisition Event shall be determined by the Committee.

 

2.2          “Affiliate” of any specified Person means any other Person directly
or indirectly controlling, controlled by or under direct or indirect common
control with such specified Person.  No Person shall be deemed to be an
Affiliate of another Person solely by virtue of the fact that both Persons own
shares of the capital stock of the Company.

 

2.3          “Applicable Agreement” means with respect to any Participant, an
employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Company (or an Affiliate of the Company)
and the Participant at the time of the grant of the applicable Award that
defines “cause” (or words of like import); provided, that with regard to any
agreement under which the definition of “cause” only applies upon an occurrence
of a change in control, such agreement shall not be an Applicable Agreement
until a change in control actually takes place and then only with regard to a
termination thereafter.

 

--------------------------------------------------------------------------------


 

2.4          “Ares” means Ares Corporate Opportunities Fund III, L.P., Ares
Corporate Opportunities Fund IV, L.P. or any of their respective Affiliates.

 

2.5          “Award” means any award under the Plan of any Stock Option, any
Restricted Stock or any Other Stock-Based Award.  All Awards shall be subject to
the terms of an agreement executed by the Company and the Participant.

 

2.6          “Board” means the Board of Directors of the Company.

 

2.7          “Business” means, at any time of determination, (a) retailing
(including through department stores) luxury, premium, multi-branded or
specialty branded apparel or other consumer goods, (b) any business or activity
then conducted by the Company or any Subsidiary, and (c) any business that the
Company or any Subsidiary has a bona fide intention to conduct and of which the
Participant is aware at such time.

 

2.8          “Bylaws” means the Bylaws of the Company, as amended from time to
time.

 

2.9          “Cause” means with respect to a Participant’s Termination of
Employment or Termination of Consultancy: (a) in the case where there is no
Applicable Agreement, termination due to: (i) the Participant’s (x) being
indicted for or charged with a felony under applicable law or (y) conviction of,
or plea of guilty or nolo contendere to a misdemeanor where imprisonment is
imposed (other than for a traffic-related offense); (ii) perpetration by the
Participant of (x) an illegal act, dishonesty, or fraud that could cause
economic injury to the Company or any Subsidiary or (y) any act of moral
turpitude; (iii) the Participant’s insubordination or refusal to perform his or
her duties or responsibilities (for any reason other than illness or incapacity)
or unsatisfactory performance of his or her duties or responsibilities, for the
Company or any Subsidiary; (iv) the Participant’s failure to perform his or her
duties after the Participant has been given written notice and an opportunity of
at least ten business days to effectuate a cure, if curable, as determined by
the Committee; (v) the Participant’s willful misconduct or gross negligence with
regard to the Company or any Subsidiary after the Participant has been given
written notice and at least ten business days to effectuate a cure, if curable;
(vi) the Participant’s unlawful appropriation of a material corporate
opportunity; or (vii) the Participant’s breach of any agreement with the Company
or any of its Affiliates, including  any confidentiality or other restrictive
covenant agreement entered into between the Participant and the Company or any
of its Affiliates, after the Participant has been given written notice at least
ten business days to effectuate a cure, if curable, or (b) in the case where
there is an Applicable Agreement, “cause” as defined under such agreement.  With
respect to a Participant’s Termination of Directorship, “cause” means an act or
failure to act that constitutes cause for removal of a director under applicable
Delaware law.

 

2.10        “Certificate of Incorporation” means the Company’s Certificate of
Incorporation, as amended from time to time.

 

2.11        “Change in Control” means, unless otherwise determined by the
Committee in the applicable Award agreement:

 

(a)           the acquisition (including any acquisition through purchase,
reorganization, merger, consolidation or similar transaction), directly or
indirectly, in one

 

2

--------------------------------------------------------------------------------


 

or more transactions by a Person (other than a Permitted Holder) of beneficial
ownership of securities representing 50% or more of the total voting power of
the Voting Securities or the Operating Company Securities, in each case
calculated on a fully diluted basis after giving effect to such acquisition,
other than an acquisition, after which the Permitted Holders have the right or
ability by voting power, contract or otherwise to elect or designate for
election a majority of the Board;

 

(b)           after the completion of an Initial Public Offering, any election
has occurred of Persons to the Board that causes two-thirds of the Board to
consist of Persons other than (i) members of the Board on the Effective Date,
(ii) Persons who were nominated for election as members of the Board at a time
when two-thirds of the Board consisted of Persons who were members of the Board
on the Effective Date and (iii) Persons who were designated for election as
members of the Board pursuant to the Stockholders Agreement;  provided, that any
Person nominated for election by a Board at least two-thirds of whom constituted
Persons described in clause (i), (ii) or (iii) or by Persons who were themselves
nominated by such board shall, for this purpose, be deemed to have been
nominated by a Board composed of Persons described in clause (i);

 

(c)           a complete liquidation or dissolution of the Company; or

 

(d)           the sale or other disposition (including by means of a merger or
consolidation), directly or indirectly, of all or substantially all of the
assets of the Company and its Subsidiaries, taken as a whole, to any Person
other than a Person at least 50% of whose voting securities, measured by voting
power rather than number of securities, are owned by one or more Permitted
Holders.

 

Notwithstanding the foregoing, unless the Committee provides otherwise in an
Award agreement, the completion of an Initial Public Offering shall not be
considered a Change in Control.

 

2.12        “Chief Executive Officer” means the chief executive officer of the
Company.

 

2.13        “Class A Common Stock” means the Class A Common Stock of the
Company, par value $0.001 per share.

 

2.14        “Class B Common Stock” means the Class B Common Stock of the
Company, par value $0.001 per share.

 

2.15        “Code” means the Internal Revenue Code of 1986, as amended.  Any
reference to any section of the Code shall also be a reference to any successor
provision and any Treasury Regulation promulgated thereunder.

 

2.16        “Committee” means (a) prior to a Registration Date, a committee or
subcommittee of the Board appointed from time to time by the Board, and
(b) following a Registration Date, a committee or subcommittee of the Board
appointed from time to time by the

 

3

--------------------------------------------------------------------------------


 

Board that may consist solely of two or more “non-employee directors” as defined
in Rule 16b-3, to the extent required by applicable stock exchange rules, who
are “independent” as defined under applicable stock exchange rules; provided,
that if the appointed Committee does not meet the requirements of Rule 16b-3,
such noncompliance shall not affect the validity of grants, interpretations or
other actions of the Committee.  With respect to the application of the Plan to
Non-Employee Directors, the Committee shall mean the Board.  If and to the
extent that no Committee exists that has the authority to administer the Plan,
the functions of the Committee shall be exercised by the Board and all
references herein to the Committee shall be deemed references to the Board.

 

2.17        “Common Stock” means the Class A Common Stock, the Class B Common
Stock, and any other common stock of the Company.

 

2.18        “Company” means NM Mariposa Holdings, Inc., a Delaware corporation,
and its successors by operation of law.

 

2.19        “Consultant” means any natural Person who (a) provides bona fide
consulting or advisory services to the Company or any of its Affiliates pursuant
to an agreement with the Company or any of its Affiliates, which services are
not in connection with the offer and sale of securities in a capital-raising
transaction, and (b) who does not, directly or indirectly, promote or maintain a
market for the Company’s or any of its Affiliates’ securities.

 

2.20        “control” means, with respect to any Person, the power to direct or
cause the direction of the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and words such as “controlled” and “controlling” have meanings
correlative to the foregoing.

 

2.21        “Covered Area” means anywhere the Company or any of its Affiliates
(i) does business or (ii) is actively planning to do business, in either case
prior to or as of the Participant’s Termination.

 

2.22        “CPPIB” means Canada Pension Plan Investment Board or any of its
Affiliates.

 

2.23        “Detrimental Activity” means,

 

(a)           any activity while employed by, or performing services for, the
Company or any of its Affiliates that results, or if known could reasonably be
expected to result, in the Participant’s Termination for Cause;

 

(b)           a material breach of any agreement between the Participant and the
Company (or an Affiliate of the Company), after the Participant has been given
written notice at least ten business days to effectuate a cure, if curable;

 

(c)           any breach of the confidentiality, non-competition or
non-solicitation covenants in any agreement between the Participant and Company
(or an Affiliate of the Company); and

 

4

--------------------------------------------------------------------------------


 

(d)           if there are no confidentiality, non-competition and
non-solicitation covenants in any employment, confidentiality, non-competition,
severance or other agreement between the Participant and the Company (or an
Affiliate of the Company) directly or indirectly:

 

(i)            disclosing, divulging, furnishing or making available to any
Person, except as necessary in the furtherance of Participant’s responsibilities
to the Company or any of its Affiliates, any knowledge or information with
respect to confidential or proprietary information, methods, processes, plans or
materials of the Company or any of its Affiliates, or with respect to any other
confidential or proprietary aspects of the Business, acquired by the Participant
at any time prior to the Participant’s Termination;

 

(ii)           engaging in, or assisting any Person to engage in (in each case,
other than on behalf of the Company or any of its Affiliates), the Business in
the Covered Area (other than by passive ownership of less than 1% of the
outstanding voting securities of any corporation or other entity whose
securities are traded on a nationally recognized securities exchange or market);

 

(iii)          (x) soliciting, or endeavoring to entice away from, the Company
or any of its Affiliates, (y) employing, hiring or engaging, or (z) interfering
with the business relationship of the Company or any of its Affiliates with, any
Person who is then, or was within the 12 months preceding such action, an
employee or independent contractor of the Company or any of its Affiliates; or

 

(iv)          (x) soliciting, or endeavoring to entice away from, the Company or
any of its Affiliates, (y) endeavoring to reduce the business conducted with the
Company or any of its Affiliates by, or (z) interfering with the business
relationship of the Company or any of its Affiliates with, any Person who is
then, or was within the 12 months preceding such action, a customer, client,
distributor, dealer, supplier, vendor, consultant or service provider of, or
other Person having business relations with, the Company or any of its
Affiliates.

 

2.24        “Disability” means with respect to a Participant’s Termination, a
“total disability” as defined under the Company’s Long-Term Disability Plan in
effect at the time of the disability.  If the Company does not have a Long-Term
Disability Plan in effect at the time of the disability or, for Awards subject
to Section 409A of the Code that are payable on a disability, if the foregoing
definition does not comply with Section 409A of the Code, “Disability” shall
mean that a Participant is disabled under Section 409A(a)(2)(C)(i) or (ii) of
the Code.

 

2.25        “Effective Date” means the effective date of the Plan as defined in
Article XV.

 

2.26        “Eligible Employee” means each employee of the Company or one of its
Affiliates.

 

5

--------------------------------------------------------------------------------


 

2.27        “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and all rules and regulations promulgated thereunder.  Any references
to any section of the Exchange Act shall also be a reference to any successor
provision.

 

2.28        “Exercisable Awards” has the meaning set forth in Section 4.2(d).

 

2.29        “Fair Market Value” means, unless otherwise required by any
applicable provision of the Code, with respect to a share of any class of Common
Stock or other security, as of any date, (i) if such class of Common Stock or
other security is not then traded on an established securities market, the fair
market value of a share of such class of Common Stock or other security as
reasonably determined by the Committee in good faith, taking into account any
applicable requirements of Section 422 or 409A of the Code; provided, that, if
the Committee’s determination is not based on the appraisal of a nationally
recognized independent valuation firm  as of a date that is within the 12 month
period preceding the date of the Committee’s determination, the Participant may
require the Committee to retain a nationally recognized independent valuation
firm to determine the Fair Market Value, and the Company will bear all expenses
with respect thereto; or (ii) if such class of Common Stock or other security is
then traded on an established securities market, the closing price reported on
the principal market on which such class or security is traded on such date or,
if there is no sale of such class of Common Stock or other security on such
date, then on the last previous date on which there was a sale.

 

2.30        “Family Member” means with respect to any natural Person, (i) such
Person’s spouse, parents, parents-in-law, descendants, nephews, nieces,
brothers, sisters, brothers-in-law, sisters-in-law and children-in-law,
(ii) such Person’s heirs, legatees, beneficiaries or devisees and (iii) any
trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners or other owners of which consist entirely of such Person
or such other Persons referred to in clauses (i) and (ii) above.

 

2.31        “Good Reason” with respect to a Participant’s voluntary Termination
of Employment shall have the meaning ascribed to such term under an employment
or similar agreement in effect between the Company or an Affiliate of the
Company and the Participant; provided, that with regard to any agreement under
which the definition of “good reason” only applies upon an occurrence of a
change in control, such definition of “good reason” shall not apply until a
change in control actually takes place and then only with regard to a
termination thereafter.  Unless otherwise provided in an Award Agreement, a
Participant shall not have “Good Reason” in the absence of an agreement defining
such term.

 

2.32        “Incentive Stock Option” means any Stock Option awarded to an
Eligible Employee of the Company, its Subsidiaries or its Parent (if any) under
the Plan intended to be and designated as an “Incentive Stock Option” within the
meaning of Section 422 of the Code.

 

2.33        “Initial Public Offering” means an initial public offering of common
stock of the Company pursuant to an effective registration statement filed under
the Securities Act (excluding registration statements filed on Form S-8, any
similar successor form or another form used for a purpose similar to the
intended use for such forms).

 

6

--------------------------------------------------------------------------------


 

2.34        “Joinder Agreement” means a joinder agreement (or similar agreement)
to the Stockholders Agreement or any similar joinder agreement to a stockholders
agreement (or similar agreement) entered into by the Company after the Effective
Date.

 

2.35        “Lead Underwriter” means the lead underwriter or underwriters of any
public offering of Common Stock.

 

2.36        “Lock-Up Period” has the meaning set forth in Section 14.18.

 

2.37        “Non-Employee Director” means a non-employee director of the Company
as defined in Rule 16b-3.

 

2.38        “Non-Qualified Stock Option” means any Stock Option awarded under
the Plan that is not an Incentive Stock Option.

 

2.39        “Operating Company Securities” means the securities of The Neiman
Marcus Group, Inc. (or any successor thereto) generally entitled to vote in the
election of directors of the board of directors of The Neiman Marcus Group, Inc.
(or any successor thereto).

 

2.40        “Other Stock-Based Award” means an Award under Article VIII of this
Plan that is valued in whole or in part by reference to, or is payable in or
otherwise based on, Common Stock, including an Award valued by reference to an
Affiliate.

 

2.41        “Parent” means any parent corporation of the Company within the
meaning of Section 424(e) of the Code.

 

2.42        “Participant” means an Eligible Employee, Consultant or Non-Employee
Director to whom an Award has been granted pursuant to the Plan.

 

2.43        “Permitted Holder” means (i) the stockholders of the Company
immediately following the consummation of the Merger and their respective
Affiliates and Permitted Transferees, (ii) any Person who becomes as an
Institutional Stockholder (as defined in the Stockholders Agreement), within six
months following the consummation of the Merger, and (iii) any group consisting
solely of such Persons described in (i) and (ii).

 

2.44        “Permitted Transferee” means:

 

(a)           with respect to a Participant or any stockholder of the Company
who is a natural Person, a Family Member of such Person;

 

(b)           with respect to any stockholder of the Company that is an
investment fund, an investment partnership or an investment account, any Related
Person of such stockholder; and

 

(c)           with respect to any stockholder of the Company that is an entity
and to which clause (b) above is not applicable, any controlled Affiliate of
such stockholder so

 

7

--------------------------------------------------------------------------------


 

long as such transferee remains a controlled Affiliate of such stockholder of
the Company following the applicable Transfer.

 

2.45        “Person” means any individual, entity (including any employee
benefit plan or any trust for an employee benefit plan) or group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any
successor provision).

 

2.46        “Plan” means this NM Mariposa Holdings, Inc. Management Equity
Incentive Plan, as amended from time to time.

 

2.47        “Registration Date” means the first date after the Effective Date
(a) on which the Company consummates an Initial Public Offering or (b) any class
of common equity securities of the Company is registered under Section 12 of the
Exchange Act.

 

2.48        “Related Person” means, with respect to any Person, (a) an Affiliate
of such Person, (b) any investment manager, investment advisor, managing member
or general partner of such Person, (c) any investment fund, investment
partnership, investment account or other investment Person whose investment
manager, investment advisor, managing member or general partner is such Person
or a Related Person of such Person, and (d) any equity investor, member, partner
or officer of such Person.

 

2.49        “Repurchase Period” means, unless otherwise determined by the
Committee at the time of grant (and subject to Section 13.1(d)):

 

(a)           with respect to any shares of Common Stock (1) in the event of a
Participant’s Termination for Cause, voluntary Termination without Good Reason,
or the discovery that the Participant engaged in Detrimental Activity during the
period of employment or service or the one-year period following Termination
(or, if later, the period from the date of Termination to the end of any
non-competition or non-solicitation period in any agreement between the
Participant and the Company or an Affiliate of the Company), 180 days from the
date of Termination (or, if later, 180 days from the date of discovery by the
Company that the Participant engaged in Detrimental Activity), and (2) in the
event of a Participant’s Termination for any other reason, the 90-day period
beginning on (A) the date of such Participant’s Termination or, if later (B) the
last date on which the Participant exercised a Stock Option; and

 

(b)           with respect to any unexercised Stock Option, the period between
the date of the Participant’s Termination and such time as the Stock Option
expires, terminates or is forfeited according to its terms.

 

2.50        “Restricted Stock” means an Award of shares of Common Stock that is
subject to restrictions under Article VII.

 

2.51        “Restriction Period” has the meaning set forth in Section 7.1(b).

 

8

--------------------------------------------------------------------------------


 

2.52        “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange
Act as then in effect or any successor provision.

 

2.53        “Section 4.2 Event” means any stock split, reverse stock split,
stock dividend, combination or reclassification of shares, recapitalization or
other change in capital structure of the Company, or an extraordinary cash
dividend.

 

2.54        “Section 409A of the Code” means the nonqualified deferred
compensation rules under Section 409A of the Code and any applicable Treasury
Regulation or other official guidance promulgated thereunder.

 

2.55        “Section 409A Covered Awards” has the meaning set forth in Section
14.20.

 

2.56        “Securities Act” means the Securities Act of 1933, and all rules and
regulations promulgated thereunder.  Any reference to any section of the
Securities Act shall also be a reference to any successor provision.

 

2.57        “Stock Option” means any option to purchase shares of Common Stock
granted to Eligible Employees, Non-Employee Directors or Consultants pursuant to
Article VI.

 

2.58        “Stockholders Agreement” means the Stockholders Agreement, dated
October 25, 2013, by and among the Company, Ares, CPPIB and the other
stockholders party thereto, as the same may be amended, modified, supplemented
or replaced from time to time.

 

2.59        “Subsidiary” means any subsidiary corporation of the Company within
the meaning of Section 424(f) of the Code.

 

2.60        “Ten Percent Stockholder” means an individual described in Section
422(b) of the Code.

 

2.61        “Termination” means a Termination of Consultancy, Termination of
Directorship or Termination of Employment, as applicable.

 

2.62        “Termination of Consultancy” means:  (a) that the Participant is no
longer acting as a consultant to the Company or one of its Affiliates; or (b)
that an entity that is retaining a Participant as a Consultant ceases to be an
Affiliate of the Company unless the Participant otherwise is, or thereupon
becomes, a Consultant to the Company or another of its Affiliates at the time
the entity ceases to be an Affiliate of the Company.  If a Consultant becomes an
Eligible Employee or a Non-Employee Director upon the termination of his or her
consultancy, unless otherwise determined by the Committee, no Termination of
Consultancy shall be deemed to occur until such time as such Consultant is no
longer a Consultant, an Eligible Employee or a Non-Employee Director. 
Notwithstanding the foregoing, the Committee may otherwise define Termination of
Consultancy in the Award agreement or, if no rights of a Participant are
reduced, may otherwise define Termination of Consultancy thereafter.

 

2.63        “Termination of Directorship” means that a Participant has ceased to
be a Non-Employee Director.  If a Participant becomes an Eligible Employee or a
Consultant upon the termination of his or her directorship, his or her ceasing
to be a director of the Company shall not

 

9

--------------------------------------------------------------------------------


 

be treated as a Termination of Directorship unless and until such Participant
has a subsequent Termination of Employment or Termination of Consultancy, as the
case may be.

 

2.64        “Termination of Employment” means: (a) a termination of employment
(for reasons other than a military or personal leave of absence granted by the
Company) of a Participant from the Company and its Affiliates; or (b) that an
entity that is employing a Participant ceases to be an Affiliate of the Company,
unless the Participant otherwise is, or thereupon becomes, employed by the
Company or another Affiliate of the Company at the time the entity ceases to be
an Affiliate of the Company.  If an Eligible Employee becomes a Consultant or a
Non-Employee Director upon the termination of his or her employment, unless
otherwise determined by the Committee, no Termination of Employment shall be
deemed to occur until such time as such Eligible Employee is no longer an
Eligible Employee, a Consultant or a Non-Employee Director.  Notwithstanding the
foregoing, the Committee may otherwise define Termination of Employment in the
Award agreement or, if no rights of a Participant are reduced, may otherwise
define Termination of Employment thereafter.

 

2.65        “Transfer” means: (a) when used as a noun, any direct or indirect
transfer, offer, sale, assignment, pledge, lease, donation, grant, gift,
bequest, hypothecation, encumbrance or other disposition (including the issuance
of equity in a Person), whether for value or no value and whether voluntary or
involuntary (including by operation of law), and (b) when used as a verb, to
directly or indirectly transfer, offer, sell, assign, pledge, lease, donate,
grant, gift, bequest, encumber, charge, hypothecate or otherwise dispose of
(including the issuance of equity in a Person) whether for value or for no value
and whether voluntarily or involuntarily (including by operation of law). 
“Transferable” and “Transferred” shall each have a correlative meaning.

 

2.66        “Transition Period” means the period beginning with the Registration
Date and ending as of the earlier of: (i) the date of the first annual meeting
of stockholders of the Company at which directors are to be elected that occurs
after the close of the third calendar year following the calendar year in which
the Registration Date occurs; and (ii) the expiration of the “reliance period”
under Treasury Regulation Section 1.162-27(f)(2).

 

2.67        “Unit” means one share of Class A Common Stock and one share of
Class B Common Stock.

 

2.68        “Voting Securities” means the securities of the Company generally
entitled to vote in the election of directors of the Board.

 

ARTICLE III

 

ADMINISTRATION

 

3.1          The Committee.  The Plan shall be administered and interpreted by
the Committee.

 

3.2          Grants of Awards.  Subject to the terms and conditions hereof, the
Committee shall have full authority to grant Awards to Eligible Employees,
Consultants and Non-Employee Directors.  Without limiting the foregoing, the
Committee shall have the authority, in accordance with the terms of the Plan:

 

10

--------------------------------------------------------------------------------


 

(a)           to select the Eligible Employees, Consultants and Non-Employee
Directors to whom Awards may from time to time be granted hereunder;

 

(b)           to determine whether and to what extent Awards are to be granted
hereunder to one or more Eligible Employees, Consultants or Non-Employee
Directors;

 

(c)           to determine the number of shares, and class, of Common Stock to
be covered by each Award granted hereunder;

 

(d)           to determine the terms and conditions of any Award granted
hereunder (including the exercise or purchase price (if any), any restriction or
limitation, any vesting schedule or acceleration thereof, or any forfeiture
restrictions or waiver thereof);

 

(e)           to determine whether and under what circumstances the exercise
price of any Stock Option may be paid in cash or Common Stock under
Section 6.3(d);

 

(f)            to determine whether and under what circumstances to provide
loans (which may be on a recourse basis and shall bear interest at the rate the
Committee shall provide) to Participants to exercise Awards or to purchase or
pay for shares of Common Stock issuable pursuant to Awards under the Plan;
provided, that (i) on and after the Registration Date executive officers and
directors are not eligible to receive such loans, and (ii) all outstanding loans
with executive officers and directors shall be repaid before the Registration
Date;

 

(g)           to determine whether a Stock Option is an Incentive Stock Option
or Non-Qualified Stock Option;

 

(h)           to determine at the time of grant whether to require a
Participant, as a condition of the granting of any Stock Option, not to Transfer
shares of Common Stock acquired pursuant to the exercise of a Stock Option for a
period of time as determined by the Committee, following the date of acquisition
of such shares of Common Stock;

 

(i)            to modify, extend or renew an Award, subject to Article XI and
Section 6.3(f); and

 

(j)            generally, to exercise such powers and to perform such acts as
the Committee deems necessary or expedient to promote the best interests of the
Company that are not in conflict with the provisions of the Plan.

 

The Committee may (i) designate employees of the Company and its Affiliates and
advisors (including counsel and consultants) to assist the Committee in the
administration of the Plan, (ii) rely upon any opinion received from any such
advisor and (iii) to the extent permitted by applicable law and applicable
exchange rules, grant authority to officers or employees of the

 

11

--------------------------------------------------------------------------------


 

Company and its Affiliates to grant Awards or execute agreements or other
documents on behalf of the Committee.  Without limiting the foregoing, the Board
or the Committee may (to the extent permitted by applicable law and applicable
exchange rules) delegate to the Chief Executive Officer, to a committee of
officers or employees of the Company or one of its Subsidiaries, or to a
committee of one or more members of the Board, the authority to grant Awards
pursuant to the terms of the Plan covering (1) up to such number of shares of
Common Stock per individual, per year, as the Board or the Committee shall
determine, to officers and employees of the Company and its Subsidiaries and
Affiliates who are neither (i) subject to Section 16 of the Exchange Act, nor
(ii) “covered employees” within the meaning of Code Section 162(m)(3) and (2) up
to such number of shares of Common Stock per individual as the Board or the
Committee shall determine, as an inducement to an individual to accept an offer
of employment, including Awards to individuals who may become, upon accepting an
offer of employment, (i) officers of the Company and its Subsidiaries and
Affiliates who are subject to Section 16 of the Exchange Act, or (ii) “covered
employees” within the meaning of Code Section 162(m)(3).  Any such delegation so
made shall be consistent with recommendations made by the Committee to the Board
regarding non-Chief Executive Officer compensation, incentive-compensation plans
and equity-based plans.  When such delegation is so made by the Committee, the
Chief Executive Officer or such committee shall have the authority of the
Committee described in Sections 3.2(a), 3.2(b), 3.2(c) and 3.2(d) with respect
to the granting of such Awards; provided, that the Committee may limit or
qualify the authority under any such delegation in any manner it deems
appropriate.

 

3.3          Guidelines.  Subject to Article XI, the Committee shall have the
authority to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan and perform all acts, including the delegation of
its responsibilities (to the extent permitted by applicable law and applicable
stock exchange rules), as it shall, from time to time, deem advisable; to
construe and interpret the terms and provisions of the Plan and any Award
granted under the Plan (and any agreements relating thereto); and to otherwise
supervise the administration of the Plan.  The Committee may correct any defect,
supply any omission or reconcile any inconsistency in the Plan or in any
agreement relating thereto in the manner and to the extent it shall deem
necessary to effectuate the purpose and intent of the Plan.  The Committee may
adopt special guidelines and provisions for Persons who are residing in or
employed in, or subject to, the taxes of, any domestic or foreign jurisdictions
to comply with applicable tax and securities laws of such domestic or foreign
jurisdictions.  To the extent applicable, the Plan is intended to comply with
the applicable requirements of Rule 16b-3 and shall be limited, construed and
interpreted in a manner so as to comply therewith.

 

3.4          Decisions Final.  Any decision, interpretation, determination,
evaluation, election, approval, authorization, appointment, consent or other
action made or taken by or at the direction of the Company, the Board or the
Committee (or any of its members) arising out of or in connection with the Plan
or any agreement relating to an Award or the Plan, shall be within the sole and
absolute discretion of all and each of them, as the case may be, and shall be
final, binding and conclusive on the Company and all employees and Participants,
Permitted Transferees and their respective heirs, executors, administrators,
successors and assigns.  Nothing in the Plan shall obligate the Company, the
Board or the Committee (or any of its members) to treat any Participants alike,
and the exercise of any power or discretion by any such Person with respect to
any Participant shall not create any obligation on the part of such Person

 

12

--------------------------------------------------------------------------------


 

to take any similar action in the case of any other Participant; it being
understood that any power or discretion of the Company, the Board or the
Committee (or any of its members) shall be treated as having been so conferred
as to each Participant separately.

 

3.5          Procedures.  If the Committee is appointed, the Board shall
designate one of the members of the Committee as chairman and the Committee
shall hold meetings, subject to the Bylaws of the Company, at such times and
places as it shall deem advisable, including by telephone conference or by
written consent to the extent permitted by applicable law.  A majority of the
Committee members shall constitute a quorum.  All determinations of the
Committee shall be made by a majority of its members.  Any decision or
determination reduced to writing and signed by all the Committee members in
accordance with the Bylaws of the Company, shall be as fully effective as if it
had been made by a vote at a meeting duly called and held.  The Committee shall
keep minutes of its meetings and shall make such rules and regulations for the
conduct of its business as it shall deem advisable.

 

3.6          Limitation of Liability; Indemnification.

 

(a)           The Committee, its members and any Person designated pursuant to
Section 3.3 shall not be liable for any action or determination made in good
faith with respect to the Plan.  To the maximum extent permitted by applicable
law, no officer or former officer of the Company or any of its Affiliates or
member or former member of the Committee or of the Board shall be liable for any
action or determination made in good faith with respect to the Plan or any Award
granted under it.

 

(b)           To the maximum extent permitted by applicable law and the
Certificate of Incorporation and Bylaws of the Company and to the extent not
covered by insurance directly insuring such Person, each officer and employee of
the Company or any of its Affiliates, and each member and former member of the
Committee or the Board shall be indemnified and held harmless by the Company
against any cost or expense (including reasonable fees of counsel reasonably
acceptable to the Committee) or liability (including any sum paid in settlement
of a claim with the approval of the Committee), and advanced amounts necessary
to pay the foregoing at the earliest time and to the fullest extent permitted,
arising out of any act or omission to act in connection with the administration
of the Plan, except to the extent arising out of such officer’s, employee’s,
member’s or former officer’s, employee’s or member’s own fraud or bad faith. 
Such indemnification shall be in addition to any rights of indemnification the
employees, officers, directors or members or former employees, officers,
directors or members may have under applicable law or under the Certificate of
Incorporation or Bylaws of the Company or any of its Affiliates. 
Notwithstanding anything else herein, this indemnification will not apply to the
actions or determinations made by an individual with regard to Awards granted to
him or her under the Plan.

 

13

--------------------------------------------------------------------------------


 

ARTICLE IV

 

SHARE LIMITATIONS

 

4.1          General Limitations.

 

(a)           The aggregate number of shares of Common Stock that may be issued
or used for reference purposes under the Plan or with respect to which Awards
may be granted under the Plan, including with respect to Incentive Stock
Options, shall not exceed 236,278 shares of Class A Common Stock and 236,278
shares of Class B Common Stock (subject, in each case, to any increase or
decrease pursuant to Section 4.2), which numbers include all shares of Class A
Common Stock and Class B Common Stock subject to Stock Options assumed,
converted and granted in connection with the Merger.  Such shares may be either
authorized and unissued Common Stock or Common Stock held in or acquired for the
treasury of the Company or both.  If any Award granted under the Plan expires,
terminates or, is canceled or forfeited for any reason (in the case of any Stock
Option, without having been exercised in full), the number of shares of Common
Stock underlying such Award (in the case of any Stock Option, to the extent
unexercised) shall again be available for issuance under the Plan.  To the
extent that a distribution pursuant to a Stock Option is made in cash, the share
reserve shall be reduced by the number of shares of Common Stock bearing a value
equal to the amount of the cash distribution as of the time that such amount was
determined.  Shares of Common Stock tendered to the Company by a Participant to
(i) purchase shares of Common Stock upon the exercise of an Award or (ii)
satisfy tax withholding obligations (including shares retained from the Award
that was exercised or that created the tax obligation) shall be added back to
the number of shares available for the future grant of Awards, other than with
respect to the grant of Incentive Stock Options.  No fractional shares of Common
Stock shall be issued under the Plan.

 

(b)           Individual Participant Limitations. Following the expiration of
the Transition Period, to the extent required by Section 162(m) of the Code for
Awards under the Plan to qualify as “performance-based compensation,” the
maximum number of shares of Common Stock that may be made subject to Stock
Options, Restricted Stock or Other Stock-Based Awards denominated in shares of
Common Stock granted to each Eligible Employee or Consultant during any fiscal
year of the Company is 179,278 shares of Class A Common Stock and 179,278 shares
of Class B Common Stock per type of Award (subject to increase or decrease
pursuant to Section 4.2); provided, that the maximum number of shares of Common
Stock for all types of Awards during any fiscal year of the Company that may be
granted to each Eligible Employee or Consultant is 179,278 shares of Class A
Common Stock and 179,278 shares of Class B Common Stock (subject to increase or
decrease pursuant to Section 4.2).

 

4.2          Changes.

 

(a)           The existence of the Plan and the Awards granted hereunder shall
not affect the right or power of the Board or the stockholders of the Company to
make or

 

14

--------------------------------------------------------------------------------


 

authorize (i) any adjustment, recapitalization, reorganization or other change
in the Company’s capital structure, (ii) any merger or consolidation of the
Company or any of its Affiliates, (iii) any issuance of bonds, debentures,
preferred stock or Common Stock, (iv) the dissolution or liquidation of the
Company or any of its Affiliates, (v) any Transfer of all or part of the assets
or business of the Company or any of its Affiliates, (vi) any Section 4.2 Event
or (vii) any other corporate act or proceeding.

 

(b)           Subject to the provisions of this Section 4.2(b), in the event of
any Section 4.2 Event then (i) the aggregate number and kind of shares that
thereafter may be issued under the Plan, (ii) the number and kind of shares or
other property (including cash) subject to any Award or to be issued upon
exercise of an outstanding Stock Option granted under the Plan and (iii) the
purchase or exercise price thereof, in each case, shall be appropriately
adjusted consistent with such change in a manner intended to preserve the value
of the Award to the extent reasonably practicable, as the Committee may
determine, or the Committee may provide for the payment of cash or other
property as the Committee may determine.  Any such adjustment determined by the
Committee shall be final, binding and conclusive on the Company and all
Participants, Permitted Transferees and their respective heirs, executors,
administrators, successors and assigns.  In connection with any Section 4.2
Event in which Ares and CPPIB are receiving cash or other property in exchange
for substantially all of their Units, the Committee may provide for the
cancellation of any outstanding Awards and payment in cash or other property in
exchange therefor, in a manner intended to provide substantially similar
economic value and to be exempt from or comply with Section 409A of the Code. 
Except as provided in this Section 4.2 or in the applicable Award agreement, a
Participant shall have no rights by reason of any issuance by the Company of any
class of securities convertible into stock of any class, any subdivision or
consolidation of shares of stock of any class, the payment of any stock
dividend, any other increase or decrease in the number of shares of stock of any
class, any sale or Transfer of all or part of the Company’s assets or business
or any other change affecting the Company’s capital structure or business.

 

(c)           Fractional shares of Common Stock resulting from any adjustment in
Awards pursuant to Section 4.2(a) or (b) shall be eliminated at the time of such
adjustment by rounding-down for any fractional shares.  Notice of any adjustment
shall be given by the Committee to each Participant whose Award has been
adjusted and such adjustment (whether or not such notice is given) shall be
effective and binding for all purposes of the Plan.

 

(d)           In connection with an Acquisition Event, the Committee may
terminate all outstanding and unexercised Stock Options or other Awards that
provide for a Participant elected exercise (“Exercisable Awards”), effective as
of the date of the Acquisition Event, by delivering notice of termination to
each Participant at least ten days prior to the date of consummation of the
Acquisition Event, in which case during the period from the date on which such
notice of termination is delivered to the consummation of the Acquisition Event,
each such Participant shall have the right to exercise his or her Exercisable
Awards that are then outstanding, whether or not vested as of the date on which
such notice of termination is delivered (or, at the discretion of the Committee,

 

15

--------------------------------------------------------------------------------


 

without regard to any limitations on exercisability otherwise contained in the
Award agreements), contingent upon and subject to the occurrence of the
Acquisition Event, and, if the Acquisition Event does not take place within a
specified period after giving such notice for any reason whatsoever, the notice
and exercise pursuant thereto shall be null and void.  If the Acquisition Event
does take place after giving such notice, any Exercisable Awards not exercised
prior to the date of the consummation of such Acquisition Event shall be
forfeited simultaneous with the consummation of the Acquisition Event.  For the
avoidance of doubt, in the event of an Acquisition Event, the Committee may
terminate any Exercisable Award for which the exercise price is equal to or
exceeds the Fair Market Value of the Common Stock subject to such Exercisable
Award on the date of such termination, without payment of consideration
therefor.

 

If an Acquisition Event occurs but the Committee does not terminate the
outstanding Exercisable Awards pursuant to this Section 4.2(d), then the
applicable provisions of Section 4.2(b) and Article X shall apply.

 

4.3          Minimum Purchase Price.  Notwithstanding any provision of the Plan
to the contrary, if authorized but previously unissued shares of Common Stock
are issued under the Plan, such shares shall not be issued for a consideration
that is less than as permitted under applicable law.

 

ARTICLE V

 

ELIGIBILITY AND GENERAL REQUIREMENTS FOR AWARDS

 

5.1          General Eligibility.  All current Eligible Employees, Non-Employee
Directors and Consultants and prospective Eligible Employees, Consultants and
Non-Employee Directors are eligible to be granted Non-Qualified Stock Options,
Restricted Stock and Other Stock-Based Awards.  Eligibility for the grant of
Awards and actual participation in the Plan shall be determined by the
Committee.

 

5.2          Incentive Stock Options.  Only Eligible Employees of the Company,
its Subsidiaries and its Parent (if any) are eligible to be granted Incentive
Stock Options under the Plan.  Eligibility for the grant of an Incentive Stock
Option and actual participation in the Plan shall be determined by the
Committee.

 

5.3          General Requirement.  The granting, vesting and exercise of Awards
granted to a prospective Eligible Employee, Consultant or Non-Employee Director
are conditioned upon such individual actually becoming an Eligible Employee,
Consultant or Non-Employee Director.  No Award may be granted to a prospective
Eligible Employee, Consultant or Non-Employee Director unless the Company
determines that the Award will comply with applicable laws, including the
securities laws of all relevant jurisdictions.

 

5.4          Unless the Committee provides otherwise in an Award agreement, all
actions with respect to any Award shall apply to an equal number of shares of
Class A Common Stock and Class B Common Stock, including the granting of Awards,
the exercise of Stock Options, the Transfer of Awards, the repurchase of Common
Stock and the repurchase of Stock Options.

 

16

--------------------------------------------------------------------------------


 

ARTICLE VI

 

STOCK OPTIONS

 

6.1          Stock Options.  Each Stock Option granted under the Plan shall be
either: (a) an Incentive Stock Option; or (b) a Non-Qualified Stock Option.

 

6.2          Grants.  Subject to Section 5.2, the Committee may grant to any
Eligible Employee, Incentive Stock Options, Non-Qualified Stock Options or both
types of Stock Options.  To the extent that any Stock Option does not qualify as
an Incentive Stock Option (whether because of its provisions or the time or
manner of its exercise or otherwise), such Stock Option or the portion thereof
that does not qualify, shall constitute a separate Non-Qualified Stock Option. 
The Committee may grant any Consultant or Non-Employee Director one or more
Non-Qualified Stock Options.

 

6.3          Terms of Stock Options.  Stock Options granted under the Plan shall
be subject to the following terms and conditions, and shall be in such form and
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Committee shall determine:

 

(a)           Exercise Price.  The exercise price per share of Common Stock or
Unit subject to a Stock Option shall be determined by the Committee on the date
of the grant; provided, that the per share exercise price of a Stock Option or
Unit shall not be less than 100% (or, in the case of an Incentive Stock Option
granted to a Ten Percent Stockholder, 110%) of the Fair Market Value thereof on
the date of the grant, unless such Stock Option is being converted by reason of
a corporate transaction within the meaning of Treasury Regulation
Section 1.409A-1(b)(5)(v)(D) issued under Section 409A of the Code, in which
case the exercise price of the Stock Option shall be determined in accordance
with the requirements of Section 424 of the Code to the extent required by
Section 409A of the Code.

 

(b)           Stock Option Term.  The term of each Stock Option shall be fixed
by the Committee; provided, that (i) no Stock Option shall be exercisable more
than ten years after the date such Stock Option is granted; and (ii) the term of
an Incentive Stock Option granted to a Ten Percent Stockholder shall not exceed
five years.

 

(c)           Exercisability.  Stock Options shall be exercisable at such time
or times and subject to such terms and conditions as shall be determined by the
Committee at the time of grant.  If the Committee provides, that any Stock
Option is exercisable subject to certain limitations (including that such Stock
Option is exercisable only in installments or within certain time periods or
upon the attainment of certain financial results or other criteria), the
Committee may waive such limitations on the exercisability at any time at or
after grant in whole or in part (including waiver of the installment exercise
provisions or acceleration of the time at which such Stock Option may be
exercised), based on such factors, if any, as the Committee shall determine.  In
the event that an employment agreement between the Company or any of its
Affiliates and a Participant provides for a vesting schedule that is more
favorable than the vesting schedule provided in the form of

 

17

--------------------------------------------------------------------------------


 

Stock Option award agreement, the vesting schedule in such employment agreement
shall govern; provided, that such agreement is in effect on the date of grant
and applicable to the specific Stock Option.  Unless otherwise determined by the
Committee at grant,

 

(i)            if the Participant engages in Detrimental Activity during the
period of employment or service or the one-year period following Termination
(or, if later, the period from the date of Termination to the end of any
non-competition or non-solicitation period in any agreement between the
Participant and the Company or any Affiliate of the Company) and prior to the
exercise of a Stock Option, all Stock Options then held by the Participant shall
thereupon terminate;

 

(ii)           as a condition of the exercise of a Stock Option, the Participant
shall be required to certify (or shall be deemed to have certified) at the time
of exercise, in a manner acceptable to the Company, that the Participant is in
compliance with the terms and conditions of the Plan and that the Participant
has not engaged in, and does not intend to engage in, any Detrimental Activity;
and

 

(iii)          if the Participant engages in Detrimental Activity during the
one-year period commencing on the date of the Participant’s Termination (or,
such longer period as may be provided in the applicable Award agreement or
during which the Participant is subject to any non-competition or
non-solicitation provision in an agreement between the Participant and the
Company or an Affiliate of the Company), the Company shall be entitled to
recover from the Participant at any time within one year after the end of such
one-year period, and the Participant shall pay over to the Company, an amount
equal to any gain realized as a result of the exercise of the Stock Option
(whether at the time of exercise or thereafter).

 

(d)           Method of Exercise.  Subject to any installment exercise and
waiting period provisions that apply under subsection (c) above, to the extent
vested, a Stock Option may be exercised in whole or in part at any time and from
time to time during the Stock Option term by giving written notice of exercise
to the Company specifying the number of shares of Common Stock or Units to be
acquired.  Such notice shall be accompanied by (x) a Joinder Agreement executed
by the holder thereof to the extent the Participant has not previously executed
a Joinder Agreement and (y) payment in full of the exercise price as follows:
(i) in cash or by check, bank draft or money order payable to the order of the
Company; (ii) solely to the extent permitted by applicable law, if the Common
Stock is traded on a national securities exchange or quoted on a national
quotation system, through a procedure whereby the Participant delivers
irrevocable instructions to a broker reasonably acceptable to the Committee to
deliver promptly to the Company an amount equal to the purchase price, to the
extent authorized by the Committee; or (iii) on such other terms and conditions
as may be acceptable to the Committee.  No shares of Common Stock or Units shall
be issued until payment therefor, as provided herein, has been made or provided
for.  Notwithstanding the foregoing, in the event that an Award agreement
provides for the exercise of a Stock Option (or a portion thereof) that is
contingent upon and subject to the consummation of a Tag-Along Sale (as

 

18

--------------------------------------------------------------------------------


 

such term may be defined in the Stockholders Agreement), payment of the
applicable portion of the exercise price shall be made in full upon consummation
of such sale.

 

(e)           Incentive Stock Option Limitations.  To the extent that the
aggregate Fair Market Value (determined as of the date of grant) of the Common
Stock or Units with respect to which Incentive Stock Options are exercisable for
the first time by an Eligible Employee during any calendar year under the Plan
or any other stock option plan of the Company, any Subsidiary or any Parent
exceeds $100,000, such Stock Options shall be treated as Non-Qualified Stock
Options.  In addition, if an Eligible Employee does not remain employed by the
Company, any Subsidiary or any Parent at all times from the time an Incentive
Stock Option is granted until three months prior to the date of exercise thereof
(or such other period as required by applicable law), such Stock Option shall be
treated as a Non-Qualified Stock Option.  Should any provision of the Plan not
be necessary for the Stock Options to qualify as Incentive Stock Options, or
should any additional provisions be required, the Committee may amend the Plan
accordingly, without the necessity of obtaining the approval of the stockholders
of the Company.

 

(f)            Form, Modification, Extension and Renewal of Stock Options. 
Subject to the terms and conditions and within the limitations of the Plan,
Stock Options shall be evidenced by such form of agreement or grant as is
approved by the Committee, and the Committee may (i) modify, extend or renew
outstanding Stock Options granted under the Plan (provided, that (x) the rights
of a Participant are not reduced or adversely affected without his or her
consent and (y) such action does not subject the Stock Options to Section 409A
of the Code), and (ii) accept the surrender of outstanding Stock Options (to the
extent not theretofore exercised) and authorize the granting of new Stock
Options in substitution therefor.  Notwithstanding the foregoing, after the
Registration Date an outstanding Stock Option may not be modified to reduce the
exercise price thereof and a new Stock Option at a lower price may not be
substituted for a surrendered Stock Option (other than adjustments or
substitutions in accordance with Section 4.2), unless such action is approved by
the stockholders of the Company.

 

(g)           Early Exercise.  The Committee may provide that a Stock Option
include a provision whereby the Participant may elect at any time before the
Participant’s Termination to exercise the Stock Option as to any part or all of
the shares of Common Stock or Units subject to the Stock Option prior to the
full vesting of the Stock Option and such shares or Units shall be subject to
certain restrictions as determined by the Committee and be treated as Restricted
Stock.  Any unvested shares of Common Stock or Units so purchased may be subject
to a repurchase option in favor of the Company or to any other restriction the
Committee determines to be appropriate.

 

(h)           Other Terms and Conditions.  Stock Options may contain such other
provisions, which shall not be inconsistent with any of the terms of the Plan,
as the Committee shall deem appropriate, as set forth in a Stock Option grant
agreement.

 

19

--------------------------------------------------------------------------------


 

ARTICLE VII

 

RESTRICTED STOCK

 

7.1          Awards of Restricted Stock.  (a)  Restricted Stock may be issued
either alone or in addition to other Awards granted under the Plan.  The
Committee shall determine the Eligible Employees, Consultants and Non-Employee
Directors to whom, and the time or times within which, grants of Restricted
Stock will be made, the number of shares to be awarded, the purchase price (if
any) to be paid by the Participant (subject to Section 7.2), the time or times
at which such Awards may be subject to forfeiture (if any), the vesting schedule
(if any) and rights to acceleration thereof, and all other terms and conditions
of the Awards.  The Committee may condition the grant or vesting of Restricted
Stock upon the attainment of specified performance targets or such other factors
as the Committee may determine.

 

Unless otherwise determined by the Committee at grant, each Award of Restricted
Stock shall provide that in the event the Participant engages in Detrimental
Activity prior to, or during the one-year period (or such longer period as may
be provided in the applicable Award agreement) after, any vesting of Restricted
Stock, the Committee may direct that all unvested Restricted Stock shall be
immediately forfeited to the Company and that the Participant shall pay over to
the Company an amount equal to the Fair Market Value on the date of vesting of
any Restricted Stock that had vested in the period referred to above.

 

(b)           Restriction Period.  The Participant shall not be permitted to
Transfer shares of Restricted Stock awarded under the Plan during a period set
by the Committee (if any) (the “Restriction Period”) commencing with the date of
such Award, as set forth in the applicable Award agreement and such agreement
shall set forth a vesting schedule and any events that would accelerate vesting
of the shares of Restricted Stock.  Within these limits, based on service or
such other factors or criteria as the Committee may determine, the Committee may
condition the grant or provide for the lapse of such restrictions in
installments in whole or in part, or may accelerate the vesting of all or any
part of any Restricted Stock Award.

 

7.2          Awards and Certificates.  An Eligible Employee, Consultant and
Non-Employee Director selected to receive Restricted Stock shall not have any
rights with respect to such Award, unless and until such Participant has
delivered a fully executed copy of the Award agreement evidencing the Award to
the Company and has otherwise complied with the applicable terms and conditions
of such Award.  Further, such Award shall be subject to the following
conditions:

 

(a)           Purchase Price.  The purchase price (if any) of Restricted Stock
shall be determined by the Committee, but shall not be less than as permitted
under applicable law.

 

(b)           Acceptance.  Awards of Restricted Stock must be accepted within a
period of 60 days (or such shorter period as the Committee may specify at grant)
after the grant date, by executing an Award agreement and by paying whatever
price (if any) the

 

20

--------------------------------------------------------------------------------


 

Committee has designated thereunder and all applicable withholding taxes due
upon the granting and acceptance of the Award (if any) in accordance with the
provisions of Section 14.4.  The Participant must also deliver an executed
Joinder Agreement as contemplated by Section 14.6, to the extent the Participant
has not previously executed a Joinder Agreement.

 

(c)           Legend.  Each Participant receiving Restricted Stock shall be
issued a stock certificate in respect of such shares of Restricted Stock, unless
the Committee elects to use another system, such as book entries by the transfer
agent, as evidencing ownership of Restricted Stock.  Such certificate shall be
registered in the name of such Participant, and shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:

 

“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of the NM Mariposa Holdings Inc.
(the “Company”) Management Equity Incentive Plan (as amended from time to time),
and an Award agreement entered into between the registered owner and the Company
dated                           .  Copies of such Plan and Award agreement are
on file at the principal office of the Company.”

 

(d)           Custody.  The Committee may require that any stock certificates
evidencing such shares be held in custody by the Company until the restrictions
thereon shall have lapsed, and that, as a condition of any grant of Restricted
Stock, the Participant shall have delivered a duly signed stock power, endorsed
in blank, relating to the Common Stock covered by such Award.

 

(e)           Rights as Stockholder.  Except as provided in this subsection and
subsection (d) above and as otherwise determined by the Committee, the
Participant shall have, with respect to the shares of Restricted Stock, all of
the rights of a holder of shares of Common Stock of the Company including the
right to receive any dividends, the right to vote such shares and, subject to
and conditioned upon the full vesting of shares of Restricted Stock, the right
to tender such shares.  Notwithstanding the foregoing, the payment of dividends
shall be deferred until, and conditioned upon, the expiration of the applicable
Restriction Period, unless the Committee specifies otherwise at the time of the
Award.

 

(f)            Lapse of Restrictions.  If and when the Restriction Period
expires without a prior forfeiture of the Restricted Stock subject to such
Restriction Period, the certificates for such shares shall be delivered to the
Participant.  The legend referred to in subsection (c) above shall be removed
from said certificates at the time of delivery to the Participant except as
otherwise required by applicable law.  Notwithstanding the foregoing, actual
certificates shall not be issued to the extent that book entry recordkeeping is
used.

 

21

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

OTHER STOCK-BASED AWARDS

 

8.1          Other Awards.  The Committee is authorized to grant to Eligible
Employees, Consultants and Non-Employee Directors Other Stock-Based Awards,
including shares of Common Stock awarded purely as a bonus and not subject to
any restrictions or conditions, shares of Common Stock in payment of the amounts
due under an incentive or performance plan sponsored or maintained by the
Company or an Affiliate, stock equivalent units, restricted stock units,
deferred stock units, and Awards valued by reference to the value of shares of
Common Stock.  The Committee may condition the grant or vesting of Other
Stock-Based Awards upon the attainment of specified performance criteria or such
other factors as the Committee may determine.  The Committee may also provide
for the grant of Common Stock under such Awards upon the completion of a
specified performance period.  Other Stock-Based Awards may be granted either
alone or in addition to or in tandem with other Awards granted under this Plan.

 

Subject to the provisions of this Plan, the Committee shall have authority to
determine the Eligible Employees, Consultants and Non-Employee Directors, to
whom, and the time or times at which, such Awards shall be made, the number of
shares, and class, of Common Stock to be awarded pursuant to such Awards, and
all other conditions of the Awards.  To the extent permitted by law, the
Committee may permit Eligible Employees or Non-Employee Directors to defer all
or a portion of their cash compensation in the form of Other Stock-Based Awards
granted under this Plan, subject to the terms and conditions of any deferred
compensation arrangement established by the Company, which shall be in a manner
intended to comply with Section 409A of the Code.

 

8.2          Terms and Conditions.  Other Stock-Based Awards made pursuant to
this Article VIII shall be subject to the following terms and conditions:

 

(a)           Non-Transferability.  Subject to the applicable provisions of the
Award agreement and this Plan, neither Other Stock-Based Awards nor the shares
of Common Stock subject to them may be Transferred prior to the date on which
the shares are issued, or, if later, the date on which any applicable
restriction, performance or deferral period lapses.

 

(b)           Dividends.  Unless otherwise determined by the Committee at the
time of Award, subject to the provisions of the Award agreement and this Plan,
the recipient of an Other Stock-Based Award shall not be entitled to receive,
currently or on a deferred basis, dividends or dividend equivalents with respect
to the number of shares of Common Stock covered by the Award.

 

(c)           Vesting.  Any Other Stock-Based Award and any Common Stock covered
by any such Award shall vest or be forfeited to the extent so provided in the
Award agreement, as determined by the Committee.

 

22

--------------------------------------------------------------------------------


 

(d)           Price.  Common Stock issued on a bonus basis pursuant to an Other
Stock-Based Award may be issued for no cash consideration; Common Stock
purchased pursuant to a purchase right pursuant to an Other Stock-Based Award
shall be priced, as determined by the Committee.

 

(e)           Payment.  Form of payment for the Other Stock-Based Award shall be
specified in the Award agreement.

 

ARTICLE IX

 

NON-TRANSFERABILITY AND TERMINATION OF
EMPLOYMENT/CONSULTANCY/DIRECTORSHIP

 

9.1          Non-Transferability

 

(a)           Except as otherwise specifically provided herein, (i) no Stock
Option shall be Transferable by the Participant other than by will or by the
laws of descent and distribution, and (ii) all Stock Options shall be
exercisable, during the Participant’s lifetime, only by the Participant.    Any
attempt to Transfer Stock Options other than in accordance with the provisions
of this Section 9.1 shall be void.

 

(b)           Notwithstanding the foregoing, the Committee may determine at the
time of grant or thereafter that a Non-Qualified Stock Option is Transferable to
a Family Member of a Participant, in whole or in part and in such circumstances,
and under such conditions, as specified by the Committee; provided, that such
Transfer shall not be effective unless and until the Company shall have been
furnished with information reasonably satisfactory to it demonstrating that such
Transfer is exempt from or not subject to the provisions of Section 5 of the
Securities Act and any other applicable securities laws.  A Non-Qualified Stock
Option that is Transferred to a Family Member pursuant to the preceding sentence
(i) may not be subsequently Transferred other than by will or by the laws of
descent and distribution and (ii) remains subject to the terms of the Plan and
the applicable Stock Option agreement.

 

(c)           All Awards Transferred to a Family Member (and all shares of
Common Stock and Units acquired upon the exercise of a Stock Option and held by
a Family Member) shall be subject to the terms of the Plan and the applicable
Stock Option agreement.

 

(d)           In the event of a Participant’s death, the Committee may require
the transferee of a Participant to supply it with written notice of the
Participant’s death and to supply it with a copy of the will or such other
evidence as the Committee deems necessary to establish the validity of the
Transfer of a Stock Option.  The Committee may also require the agreement of the
transferee to be bound by all of the terms and conditions of the Plan.

 

23

--------------------------------------------------------------------------------


 

(e)           Prior to the Registration Date or such other date determined by
the Committee, no Participant shall Transfer any shares of Common Stock acquired
pursuant to an Award.  Notwithstanding the foregoing, a Participant shall have
the right to Transfer such shares of Common Stock to a Family Member who takes
the shares subject to the terms of the Plan and applicable Award agreement, the
Stockholders Agreement and any other existing stockholders agreement to which
the Company is a party; provided, that such Transfer shall not be effective
unless and until the Company shall have been furnished with information
reasonably satisfactory to it demonstrating that such Transfer is exempt from or
not subject to the provisions of Section 5 of the Securities Act and any other
applicable securities laws.  Any attempt to Transfer any shares of Common Stock
other than in accordance with the provisions of this Section 9.1 shall be void
and immediately cancelled.

 

(f)            No Award shall in any manner be liable for, or subject to the
debts, contracts, liabilities, engagements or torts of any Person who shall be
entitled to such Award, or be subject to attachment or legal process for or
against such Person.

 

9.2          Termination.  Unless otherwise determined by the Committee at
grant, the following shall apply in the event of a Termination of a Participant:

 

(a)           Rules Applicable to Stock Options.

 

(i)            Termination by Reason of Death or Disability.  If a Participant’s
Termination is by reason of death or Disability, all Stock Options that were
granted to such Participant that are vested and exercisable at the time of the
Participant’s Termination may be exercised by the Participant, or Family Member
to whom such Stock Options were Transferred (or, in the case of death, by the
legal representative of the Participant’s estate), at any time within a period
of one year after the date of such Termination, but in no event later than the
expiration of the stated term of such Stock Options, after which time such Stock
Options automatically shall terminate.

 

(ii)           Involuntary Termination Without Cause or for Good Reason.  If a
Participant’s Termination is by involuntary termination without Cause or, if
applicable, by the Participant for Good Reason, all Stock Options that were
granted to such Participant that are vested and exercisable at the time of the
Participant’s Termination may be exercised by the Participant, or Family Member
to whom such Stock Options were Transferred, at any time within a period of 90
days after the date of such Termination, but in no event later than the
expiration of the stated term of such Stock Options, after which time such Stock
Options automatically shall terminate.

 

(iii)          Termination for Cause; Voluntary Termination without Good
Reason.  If a Participant’s Termination: (1) is for Cause, (2) is a voluntary
Termination by the Participant after the occurrence of an event that would be
grounds for a Termination for Cause or (3) is a voluntary Termination by the

 

24

--------------------------------------------------------------------------------


 

Participant without Good Reason, all Stock Options, whether vested or not
vested, that were granted to such Participant shall automatically terminate on
the date of such Termination.

 

(iv)          Unvested Stock Options.  Stock Options that were granted to a
Participant and are not vested as of the date of such Participant’s Termination
for any reason shall terminate on the date of such Termination.

 

(b)           Rules Applicable to Restricted Stock.  Unless otherwise determined
by the Committee at grant or thereafter, during the relevant Restriction Period,
upon a Participant’s Termination for any reason, all Restricted Stock that was
granted to such Participant and still subject to restriction shall be forfeited.

 

(c)           Rules Applicable to other Stock-Based Awards.  The effect of a
Participant’s Termination on any Other Stock-Based Award shall be as provided in
the applicable Award agreement.

 

ARTICLE X

 

CHANGE IN CONTROL PROVISIONS

 

10.1        Except as otherwise provided by the Committee in an Award agreement,
in the event of a Change in Control after the Effective Date, the Committee may,
but shall not be obligated to:

 

(a)           accelerate, vest or cause the restrictions to lapse with respect
to all or any portion of an Award;

 

(b)           cancel Awards for fair value (as determined by the Committee)
which, in the case of Stock Options or other Exercisable Awards may equal the
excess, if any, of the value of the consideration to be paid in the Change in
Control transaction to holders of the same number of shares of Common Stock
subject to such Stock Options or other Exercisable Awards (or, if no
consideration is paid in any such transaction, the Fair Market Value of the
shares of Common Stock subject to such Stock Options or other Exercisable Awards
on the date of such cancellation) over the aggregate exercise price of such
Stock Options or Awards;

 

(c)           provide for the issuance of substitute Awards that will
substantially preserve the otherwise applicable terms of any affected Award
previously granted hereunder as determined by the Committee; or

 

(d)           if such Change in Control is an Acquisition Event, take any of the
actions permitted by Section 4.2(d).

 

25

--------------------------------------------------------------------------------


 

ARTICLE XI

 

TERMINATION OR AMENDMENT

 

11.1        Notwithstanding any other provision of the Plan, the Board or the
Committee may at any time, and from time to time, amend, in whole or in part,
any or all of the provisions of the Plan (including any amendment deemed
necessary to ensure that the Company may comply with any regulatory requirement
referred to in Article XIV or Section 409A of the Code as described below), or
suspend or terminate it entirely, retroactively or otherwise; provided, that (x)
if the rights of a Participant with respect to Awards granted prior to such
amendment, suspension or termination, are adversely affected, the consent of
such Participant shall be required, and (y) without the approval of the
stockholders of the Company entitled to vote in accordance with applicable law,
no amendment may be made that would:

 

(a)           increase the aggregate number of shares of Common Stock that may
be issued under the Plan (other than due to an adjustment under Section 4.2);

 

(b)           change the classification of individuals eligible to receive
Awards under the Plan;

 

(c)           decrease the minimum exercise price of any Stock Option;

 

(d)           extend the maximum Stock Option period under Section 6.3;

 

(e)           award any Stock Option in replacement of a canceled Stock Option
with a higher exercise price, except in accordance with Section 6.3(f); or

 

(f)            require stockholder approval in order for the Plan to continue to
comply with Section 422 of the Code to the extent applicable to Incentive Stock
Options or the rules of any exchange or system on which the Company’s securities
are listed or traded at the request of the Company.

 

11.2        The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, subject to Article IV; provided, that no such
amendment or other action by the Committee shall adversely affect the rights of
any holder without the holder’s consent.  Notwithstanding anything herein to the
contrary, the Board or the Committee may amend the Plan or any Award granted
hereunder at any time without a Participant’s consent to comply with Section
409A of the Code or any other applicable law.  Nothing in the Plan is intended
to provide a guarantee of particular tax treatment to any Participant.

 

26

--------------------------------------------------------------------------------


 

ARTICLE XII

 

UNFUNDED PLAN

 

12.1        The Plan is intended to constitute an “unfunded” plan.  With respect
to any payments as to which a Participant has a fixed and vested interest but
that are not yet made to a Participant by the Company, nothing contained herein
shall give any such Participant any rights that are greater than those of a
general unsecured creditor of the Company.

 

ARTICLE XIII

 

RIGHT OF REPURCHASE

 

13.1        Company’s Right to Repurchase.

 

(a)           Repurchase of Common Stock.  Unless otherwise determined by the
Committee at grant, in the event of a Participant’s Termination for any reason,
the Company shall have the right, but not the obligation, to repurchase (or to
cause one of its designees to repurchase) from the Participant (or his or her
transferee), at the repurchase price set forth in Section 13.1(a)(i) or
13.1(a)(ii), as applicable, any or all shares of Common Stock or Units acquired
(whether before or after Termination) pursuant to the exercise of any Stock
Option granted to such Participant.

 

(i)            In the event of Termination for Cause, voluntary Termination
without Good Reason, or the discovery by the Company that the Participant
engaged in Detrimental Activity during the period of employment or service or
the one-year period following Termination (or, if later, the period from the
date of Termination to the end of any non-competition or non-solicitation period
in any agreement between the Participant and the Company or any Affiliate of the
Company), the repurchase price shall be, with respect to each share of Common
Stock or Unit, as the case may be, the lesser of (1) the per share or Unit, as
the case may be, exercise price of such Stock Option and (2) the Fair Market
Value of a share or Unit, as the case may be, on the date of Termination.

 

(ii)           In the event of Termination for any other reason, the repurchase
price shall be, with respect to each share of Common Stock or Unit, as the case
may be, the Fair Market Value thereof on the date of Termination.

 

(b)           Repurchase of Unexercised Stock Options.  Unless otherwise
determined by the Committee at grant, in the event of a Participant’s
Termination for any reason, the Company shall have the right, but not the
obligation, to repurchase (or to cause one or more of its designees to
repurchase) from the Participant (or his or her transferee) any or all of any
unexercised portion of each Stock Option granted to such Participant, that is
not terminated in accordance with the terms hereof or thereof.  The repurchase
price for each Stock Option under this Section 13.1(b) shall be the product of
(1) the excess (if any) of the Fair Market Value of a Unit (or, if applicable,
share of Common Stock) on the date of Termination over the per Unit (or, if
applicable, share of

 

27

--------------------------------------------------------------------------------


 

Common Stock) exercise price of such Stock Option multiplied by (2) the number
of Units (or, if applicable, shares of Common Stock) covered by the Stock Option
being repurchased.  For the avoidance of doubt, upon such repurchase, such Stock
Option shall no longer be exercisable.

 

(c)           To exercise the repurchase rights described in Sections 13.1(a)
and 13.1(b), the Company (or one or more of its designees) shall deliver a
written notice to the Participant (or his or her transferee) during the
Repurchase Period, which notice shall set forth the securities to be
repurchased, and the approximate date on which such repurchase is to be
consummated, which date shall be not more than 90 days after the date of such
notice (subject to clause (d) below).  Prior to the date of consummation of the
repurchase, the Company (or one or more of its designees) shall deliver to the
Participant (or his or her transferee) a written notice specifying the
applicable repurchase price for the securities being purchased.  On the date of
consummation of the repurchase, (1) the Company (or one or more of its
designees) will pay the Participant (or his or her transferee) the applicable
repurchase price in cash or, in the Company’s discretion and to the extent not
prohibited by law, by cancellation of undisputed indebtedness of the Participant
to the Company or any of its Affiliates or any combination thereof, and (2) the
Participant (and his or her transferee) shall (x) cooperate with the Company to
cause any certificates evidencing the shares being purchased that are being held
in escrow by the Company to be delivered to the Company or its designee or (y)
deliver the certificates evidencing the shares being purchased, duly endorsed in
blank by the Person in whose name the certificate is issued or accompanied, free
and clear of any liens, and with stock (or equivalent) transfer taxes affixed. 
The Company may exercise the repurchase rights described in Sections 13.1(a) and
13.1(b) upon one or more occasions at any time during the applicable Repurchase
Period.

 

(d)           The Repurchase Period and the date on which any repurchase is to
be consummated may be extended by the Company at any time when repurchase by the
Company (or its designee) (1) is prohibited pursuant to applicable law, (2) is
prohibited under any debt or financing agreement of the Company or any of its
Subsidiaries or, unless otherwise specified in the applicable Award agreement,
(3) could result in adverse accounting, tax or financial consequences for the
Company, in each case as determined by the Company.

 

13.2        Other Restrictions.  The Committee may provide in the applicable
Award agreement repurchase rights (including rights that differ from those in
Section 13.1) or rights of first refusal or rights of first offer at the time of
grant (or, thereafter, if no rights of the Participant are reduced) as it may
decide.

 

13.3        Effect of Registration.  Notwithstanding the foregoing, the Company
shall cease to have rights of repurchase, rights of first refusal or rights of
first offer pursuant to this Article XIII on and after the Registration Date.

 

28

--------------------------------------------------------------------------------


 

ARTICLE XIV

 

GENERAL PROVISIONS

 

14.1        Legend.  The Committee may require each Person receiving shares of
Common Stock pursuant to an Award granted under the Plan to represent to and
agree with the Company in writing that such Person is acquiring the shares
without a view to distribution thereof and such other securities law related
representations as the Committee shall request.  In addition to any legend
required by the Plan, the certificates and book entry accounts for such shares
may include any legend that the Committee deems appropriate to reflect any
restrictions on Transfer.

 

All certificates and book entry accounts for shares of Common Stock delivered
under the Plan shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Common Stock is then listed or any national automated
quotation system on which the Common Stock is then quoted, any applicable
Federal or state securities law, and any applicable corporate law, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

 

14.2        Other Plans.  Nothing contained in the Plan shall prevent the Board
from adopting other or additional compensation arrangements, subject to
stockholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.

 

14.3        No Right to Employment/Consultancy/Directorship.  Neither the Plan
nor the grant of any Award hereunder shall give any Participant or other
employee, Consultant or Non-Employee Director any right with respect to
continuance of employment, consultancy or directorship by the Company or any of
its Affiliates, or shall limit in any way the right of the Company or any of its
Affiliates by which an employee is employed or a Consultant or Non-Employee
Director is retained to terminate his or her employment, consultancy or
directorship at any time.

 

14.4        Withholding of Taxes.  The Company shall have the right to deduct
from any payment to be made to a Participant, or to otherwise require, prior to
the issuance or delivery of any shares of Common Stock or the payment of any
cash hereunder, payment by the Participant of, the minimum Federal, state or
local taxes statutorily required to be withheld.  Upon the vesting of Restricted
Stock (or any other Award that is taxable upon vesting), or upon making an
election under Section 83(b) of the Code, a Participant shall pay the minimum
statutorily required withholding taxes to the Company.  Any statutorily required
withholding obligation with regard to any Participant may be satisfied, subject
to the consent of the Committee, by reducing the number of shares of Common
Stock otherwise deliverable to the Participant or by delivering shares of Common
Stock already owned by the Participant.  Any fraction of a share of Common Stock
required to satisfy such tax obligations shall be disregarded and the amount due
shall be paid instead in cash by the Participant.

 

29

--------------------------------------------------------------------------------


 

14.5        Listing and Other Conditions.

 

(a)           Unless otherwise determined by the Committee, if at any time the
Common Stock is listed on a national securities exchange or national automated
quotation system, the issuance of any shares of Common Stock pursuant to an
Award shall be conditioned upon such shares being listed on such exchange or
system.  The Company shall have no obligation to issue such shares unless and
until such shares are so listed, and the right to exercise any Award with
respect to such shares shall be suspended until such listing has been effected.

 

(b)           If at any time counsel to the Company shall be of the opinion that
any sale or delivery of shares of Common Stock pursuant to an Award is or may in
the circumstances be unlawful, result in the imposition of excise taxes on the
Company under the statutes, rules or regulations of any applicable jurisdiction
or violate the rules of any established securities exchange, the Company shall
have no obligation to make such sale or delivery, or to make any application or
to effect or to maintain any qualification or registration under the Securities
Act or otherwise with respect to shares of Common Stock or Awards, and the right
to exercise any Award shall be suspended until, in the opinion of said counsel,
such sale or delivery will be lawful, will not result in the imposition of
excise taxes on the Company and will not violate the rules of any established
securities exchange.

 

(c)           Upon termination of any period of suspension under this Section
14.5, an Award affected by such suspension that shall not then have expired or
terminated shall be reinstated as to all shares available before such suspension
and as to shares that would otherwise have become available during the period of
such suspension, but no such suspension shall extend the term of any Award.

 

(d)           A Participant shall be required to supply the Company with any
certificates, representations and information that the Company requests and
otherwise cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval the Company deems necessary or
appropriate.

 

14.6        Stockholders Agreement and Other Requirements.  Each recipient of
shares of Common Stock or Units pursuant to an Award shall be subject to the
Stockholders Agreement.  The Plan and the operation and administration of the
Plan (including any action taken by the Committee) shall be subject to the terms
and conditions set forth in the Stockholders Agreement, to the greatest extent
permissible under applicable law.  As a condition to the receipt of shares of
Common Stock pursuant to an Award, the Participant (or his or her transferee)
shall execute and deliver a Joinder Agreement and all such other documentation
as required by the Committee.

 

14.7        Governing Law.  All matters arising out of or relating to the Plan,
the actions taken in connection herewith and the transactions contemplated
hereby, including its validity, interpretation, construction, performance and
enforcement, shall be governed by and construed in accordance with the internal
laws of the State of Delaware, without giving effect to its principles of
conflict of laws.

 

30

--------------------------------------------------------------------------------


 

14.8        Construction.  Wherever any words are used in the Plan in the
masculine gender they shall be construed as though they were also used in the
feminine gender in all cases where they would so apply.  As used herein,
(i) “or” shall mean “and/or” and (ii) “including” or “include” shall mean
“including, without limitation.”  Any reference herein to an agreement in
writing shall be deemed to include an electronic writing to the extent permitted
by applicable law.

 

14.9        Other Benefits.  No Award granted or paid out under the Plan shall
be deemed compensation for purposes of computing benefits under any retirement
plan of the Company or its Affiliates nor affect any benefits under any other
benefit plan now or subsequently in effect under which the availability or
amount of benefits is related to the level of compensation.

 

14.10      Costs.  The Company shall bear all expenses associated with
administering the Plan, including expenses of issuing Common Stock pursuant to
any Award granted hereunder.

 

14.11      No Right to Same Benefits.  The provisions of Awards need not be the
same with respect to each Participant, and Awards granted to individual
Participants need not be the same.

 

14.12      Section 16(b) of the Exchange Act.  On and after the Registration
Date, all elections and transactions under the Plan by Persons subject to
Section 16 of the Exchange Act involving shares of Common Stock are intended to
comply with any applicable exemptive condition under Rule 16b-3.  The Committee
may establish and adopt written administrative guidelines, designed to
facilitate compliance with Section 16(b) of the Exchange Act, as it may deem
necessary or proper for the administration and operation of the Plan and the
transaction of business thereunder.

 

14.13      Severability of Provisions.  If at any time any of the provisions of
the Plan shall be held invalid or unenforceable or are prohibited by the laws of
the jurisdiction where they are to be performed or enforced, by reason of being
vague or unreasonable as to duration or geographic scope or scope of the
activities restricted, or for any other reason, such provisions shall be
considered divisible and shall become and be immediately amended to include only
such restrictions and to such extent as shall be deemed to be reasonable and
enforceable by the court or other body having jurisdiction over the Plan, and
the provisions of the Plan, as so amended, shall be valid and binding as though
any invalid or unenforceable provisions had not been included.

 

14.14      Headings and Captions.  The headings and captions herein are provided
for reference and convenience only, shall not be considered part of the Plan,
and shall not be employed in the construction of the Plan.

 

14.15      Securities Act Compliance.  Except as the Company or Committee shall
otherwise determine, the Plan is intended to comply with Section 4(2) or Rule
701 of the Securities Act.

 

14.16      Successors and Assigns.  The Plan shall be binding on all successors
and permitted assigns of a Participant, including the estate of such Participant
and the executor, administrator or trustee of such estate.

 

31

--------------------------------------------------------------------------------


 

14.17      Payment to Minors, Etc.  Any benefit payable to or for the benefit of
a minor, an incompetent Person or other Person incapable of receipt thereof
shall be deemed paid when paid to such Person’s guardian or to the party
providing or reasonably appearing to provide for the care of such Person, and
such payment shall fully discharge the Committee, the Board, the Company, its
Affiliates and their employees, agents and representatives with respect thereto.

 

14.18      Agreement. Unless otherwise specified in the applicable Award
agreement, as a condition to the grant of an Award, if requested by the Company
or the Lead Underwriter, a Participant shall irrevocably agree not to sell,
contract to sell, grant any option to purchase, transfer the economic risk of
ownership in, make any short sale of, pledge or otherwise Transfer or dispose
of, any interest in any Common Stock or any securities convertible into,
derivative of, or exchangeable or exercisable for, or any other rights to
purchase or acquire Common Stock (except Common Stock included in such public
offering or acquired on the public market after such offering) during such
period of time following the effective date of a registration statement of the
Company filed under the Securities Act that the Lead Underwriter shall specify
(the “Lock-up Period”).  The Participant shall further agree to sign such
documents as may be requested by the Lead Underwriter or the Company to effect
the foregoing and agree that the Company may impose stop-transfer instructions
with respect to Common Stock acquired pursuant to a Stock Option until the end
of such Lock-up Period.

 

14.19      No Rights as Stockholder.  Subject to the provisions of the Award
agreement, no Participant or Permitted Transferee shall have any rights as a
stockholder of the Company with respect to any Award until such individual
becomes the holder of record of the shares of Common Stock underlying the Award.

 

14.20      Section 409A of the Code.  Although the Company does not guarantee to
a Participant the particular tax treatment of any Award, all Awards are intended
to comply with, or be exempt from, the requirements of Section 409A of the Code
and the Plan and any Award agreement shall be limited, construed and interpreted
in accordance with such intent.  To the extent that any Award constitutes
“non-qualified deferred compensation” pursuant to Section 409A of the Code (a
“Section 409A Covered Award”), it is intended to be paid in a manner that will
comply with Section 409A of the Code.  In no event shall the Company be liable
for any additional tax, interest or penalties that may be imposed on a
Participant by Section 409A of the Code or for any damages for failing to comply
with Section 409A of the Code.  Notwithstanding anything in the Plan or in an
Award to the contrary, the following provisions shall apply to Section 409A
Covered Awards:

 

(a)           A termination of employment shall not be deemed to have occurred
for purposes of any provision of a Section 409A Covered Award providing for
payment upon or following a termination of the Participant’s employment unless
such termination is also a “separation from service” within the meaning of
Section 409A of the Code and, for purposes of any such provision of a Section
409A Covered Award, references to a “termination,” “termination of employment”
or like terms shall mean separation from service.  Notwithstanding any provision
to the contrary in the Plan or the Award, to the extent applicable, if the
Participant is deemed on the date of the Participant’s Termination to be a
“specified employee” within the meaning of that term under Section 409A(a)(2)(B)
of the Code and using the identification methodology selected by the

 

32

--------------------------------------------------------------------------------


 

Company from time to time, or if none, the default methodology set forth in
Section 409A of the Code, then with regard to any such payment under a Section
409A Covered Award, to the extent required to be delayed in compliance with
Section 409A(a)(2)(B) of the Code, such payment shall not be made prior to the
earlier of (i) the expiration of the six-month period measured from the date of
the Participant’s separation from service, and (ii) the date of the
Participant’s death.  All payments delayed pursuant to this Section 14.20(a)
shall be paid to the Participant on the first day of the seventh month following
the date of the Participant’s separation from service or, if earlier, on the
date of the Participant’s death.

 

(b)           With respect to any payment pursuant to a Section 409A Covered
Award that is triggered upon a Change in Control, unless otherwise provided in
the Award agreement at grant, the settlement of such Award shall not occur until
the earliest of (i) the Change in Control if such Change in Control constitutes
a “change in the ownership of the corporation,” a “change in effective control
of the corporation” or a “change in the ownership of a substantial portion of
the assets of the corporation,” within the meaning of Section 409A(a)(2)(A)(v)
of the Code, (ii) the date such Award otherwise would be settled pursuant to the
terms of the applicable Award agreement and (iii) the Participant’s “separation
from service” within the meaning of Section 409A of the Code, subject to Section
14.20(a).

 

(c)           For purposes of Section 409A of the Code, a Participant’s right to
receive any installment payments under the Plan or pursuant to an Award shall be
treated as a right to receive a series of separate and distinct payments.

 

(d)           Whenever a payment under the Plan or pursuant to an Award
specifies a payment period with reference to a number of days (e.g., “payment
shall be made within 30 days following the date of termination”), the actual
date of payment within the specified period shall be within the sole discretion
of the Company.

 

14.21      Consideration.  Awards may be awarded in consideration for past
services actually rendered to the Company or an Affiliate of the Company for its
benefit; provided, that in the case of an Award to be made to a new Eligible
Employee, Non-Employee Director, or Consultant who has not performed prior
services for the Company or an Affiliate of the Company, the Company will
require payment of the par value of the Common Stock by cash or check in order
to ensure proper issuance of the shares in compliance with the Delaware General
Corporation Law.

 

ARTICLE XV

 

EFFECTIVE DATE OF PLAN

 

The Plan is effective October 25, 2013, contingent upon the consummation of the
Merger, the date of the Plan’s adoption by the Board and the approval of the
Plan by the stockholders of the Company in compliance with the Delaware General
Corporation Law.

 

33

--------------------------------------------------------------------------------


 

ARTICLE XVI

 

TERM OF PLAN

 

No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the Effective Date, but Awards granted prior to such tenth anniversary may,
and the Committee’s authority to administer the terms of such Awards shall,
extend beyond that date.

 

34

--------------------------------------------------------------------------------